                 Case 3:16-cr-00440-WHA Document 80 Filed 03/29/19 Page 1 of 4



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   MATTHEW A. PARRELLA (NYBN 2040855)
 5 Assistant United States Attorneys

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            matthew.parrella@usdoj.gov
 9
     Attorneys for United States of America
10

11                                    UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       )                  No. CR 16-00440 WHA
15                                   )
          Plaintiff,                 )                  STIPULATION AND [PROPOSED] ORDER
16                                   )                  EXCLUDING TIME FROM MARCH 12, 2019,
       v.                            )                  THROUGH APRIL 30, 2019
17                                   )
     YEVGENIY ALEXANDROVICH NIKULIN, )
18                                   )
          Defendant.                 )
19                                   )
                                     )
20

21          Defendant Yevgeniy Nikulin, represented by Arkady Bukh and Valery Nechay, and the United
22 States, represented by Assistant United States Attorneys Michelle J. Kane and Matthew A. Parrella,

23 hereby stipulate to the following:

24          1.       On October 10, 2018, with the agreement of the parties, the Court ordered defendant
25 committed to the custody of the Bureau of Prisons for purposes of a mental competency examination

26 pursuant to 18 U.S.C. § 4241(b) (ECF No. 70);

27          2.       The Bureau of Prisons Forensic Psychologist provided a report to the Court, which the
28 Court provided to the parties on February 11, 2019;

     STIPULATION & [PROPOSED] ORDER
     CR 16-00440 WHA
                 Case 3:16-cr-00440-WHA Document 80 Filed 03/29/19 Page 2 of 4



 1          3.       The parties appeared before this Court on February 12, 2019, for a hearing regarding

 2 defendant’s mental competency, however, defendant was not present because he had not yet been

 3 transported back to this District. The Court set a status conference regarding mental competency

 4 proceedings on March 5, 2019, at 2:00 p.m., and, at the parties’ request, set an evidentiary hearing on

 5 competency on March 19, 2019, at 8:00 a.m.;

 6          4.       Because defendant’s transport back to this District was delayed, for reasons including

 7 severe weather, the parties jointly filed a request that the Court continue the March 5, 2019, status

 8 conference one week to March 12, 2019, at 2:00 p.m., which the Court granted. ECF. No. 76;

 9          5.       At the status conference on March 12, 2019, the defendant informed the Court that he

10 would be challenging the competency report and would be submitting his own expert report. The

11 defendant stated that he would need several weeks for the report to be ready;

12          6.       The Court, with the consent of the parties, set the matter for a competency hearing on

13 April 30, 2019, at 11:00 a.m. The Court ordered defendant to provide his rebuttal report to the Court and

14 the United States by April 9, 2019;

15          7.       The Court, at the request of the parties, previously designated the case as complex based

16 on the nature of the prosecution, pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii) (“it is unreasonable to expect

17 adequate preparation for pretrial proceedings or for the trial itself within the time limits established by

18 [the Speedy Trial Act]”);

19          8.       The parties continue to agree that the matter is complex based on the nature of the

20 prosecution, and that it is therefore unreasonable to expect adequate preparation for pretrial proceedings

21 or for the trial itself within the time limits established by the Speedy Trial Act, pursuant to 18 U.S.C. §

22 3161(h)(7)(B)(ii);

23          9.       The parties also agree that the time until April 30, 2019, is excludable delay resulting

24 from proceedings to determine the mental competency of defendant, pursuant to 18 U.S.C. §

25 3161(h)(1)(A);

26          10.      The parties further agree that the time until April 30, 2019, is necessary for effective

27 preparation of defense counsel, taking into account the exercise of due diligence, and that the ends of

28 justice served by excluding the period from March 12, 2019, through April 30, 2019, from Speedy Trial

     STIPULATION & [PROPOSED] ORDER
     CR 16-00440 WHA                                   2
              Case 3:16-cr-00440-WHA Document 80 Filed 03/29/19 Page 3 of 4



 1 Act calculations outweigh the interests of the public and defendant in a speedy trial, in accordance with

 2 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

 3 IT IS SO STIPULATED.

 4 DATED: March 29, 2019                                  Respectfully submitted,

 5                                                        DAVID L. ANDERSON
                                                          United States Attorney
 6

 7                                                        /s/
                                                          MICHELLE J. KANE
 8                                                        MATTHEW A. PARRELLA
                                                          Assistant United States Attorneys
 9
10                                                        /s/
                                                          ARKADY BUKH
11                                                        Counsel for Yevgeniy Alexandrovich
                                                          Nikulin
12

13                                                        /s/
                                                          VALERY NECHAY
14                                                        Counsel for Yevgeniy Alexandrovich
                                                          Nikulin
15

16                                                    ORDER
17          Based upon the stipulation of counsel, and for good cause shown, the Court finds that the case is
18 complex based on the nature of the prosecution and that it is therefore unreasonable to expect adequate

19 preparation for pretrial proceedings or for the trial itself within the time limits established by the Speedy

20 Trial Act. 18 U.S.C. § 3161(h)(7)(B)(ii).

21          Also based upon the stipulation of counsel, and for good cause shown, the Court finds that the
22 time from March 12, 2019, through April 30, 2019, is excludable delay resulting from proceedings to

23 determine the mental competency of defendant, pursuant to 18 U.S.C. § 3161(h)(1)(A).

24          Also based upon the stipulation of counsel, and for good cause shown, the Court finds that
25 failing to exclude the time between March 12, 2019, and April 30, 2019, would unreasonably deny the

26 defendant the reasonable time necessary for effective preparation, taking into account the exercise of

27 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

28

     STIPULATION & [PROPOSED] ORDER
     CR 16-00440 WHA                                  3
              Case 3:16-cr-00440-WHA Document 80 Filed 03/29/19 Page 4 of 4



 1          The Court further finds that the ends of justice served by excluding the time between March 12,

 2 2019, and April 30, 2019, from computation under the Speedy Trial Act outweigh the best interests of

 3 the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 4          Therefore, IT IS HEREBY ORDERED that the evidentiary hearing on competency shall be

 5 continued from March 19, 2019, to April 30, 2019, at 8:00 a.m., and that the time from March 12, 2019,

 6 to April 30, 2019, shall be excluded from computation under the Speedy Trial Act.

 7 IT IS SO ORDERED.

 8

 9 Dated:                                               _______________________________________
                                                        HON. WILLIAM ALSUP
10                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & [PROPOSED] ORDER
     CR 16-00440 WHA                                4
